This is an appeal from an award made by the State Industrial Board for disability compensation of four weeks. The employer conducted a farm and the claimant was employed as a farm laborer. On September 2, 1937, while engaged in his regular employment on the premises of the employer, the claimant fell through a trap door in the barn of the employer and as a result received the injuries for which this award is made. The contention of the carrier and appellant is that the accident did not arise out of and in the course of the employment but occurred during his free time. The employer was engaged in conducting a farm, raising the usual farm products, including beans, potatoes, corn and hay. The largest crop was the bean crop. During the harvest season the employer imported a large number of employees, chiefly from the city of Buffalo. As a part of the consideration for the services of said employees living quarters were assigned and furnished to them by the employer. Several shanties were used, and there is evidence, denied by the employer, that the barn was used for sleeping purposes when other quarters were not available. The question raised is a question of fact and the record is replete with evidence that the employer knew of these circumstances and that the claimant and others had received instructions from the employer to sleep in the barn. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.